DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Applicant is advised that should claim 22 be found allowable, claim 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the attachment image portion configured to be simultaneously visible from a front side and a backside of the attachment (claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Claim Objections
Claim 24 is objected to because of the following informalities:  the second occurrence of “loops” should be deleted.   Appropriate correction is required objection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 25, 21-26, 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1, lines 4-7 includes subject matter that was not disclosed in this application at the time of filing.  The application as filed discloses the material comprises a non-solid material e.g. a 
Additionally, the application as filed dose not provides support for the material i.e. mesh to include a perforated portion and a non-perforated portion. The specification recites -- The material disclosed is a mesh or netting which optionally may include a border i.e. sleeve in order to create attachment points to attach to the frame. The sleeve can be formed of a solid or non-solid material. What has been disclosed and described is a netting.  The common meaning of perforation (see below) does not appear to apply to the openings formed in netting.  Again, applicant is claiming broader than has been disclosed. 

    PNG
    media_image1.png
    444
    890
    media_image1.png
    Greyscale

Claim 4, there is no support for "polo player" in the application as filed.
Claim 21, recites that the non-perforated portion includes one or more fasteners.  There is no support in the application as filed for this limitation.  The application as filed discloses that the one or more fasteners can be sleeves.  There is no teaching that the sleeves include additional fasteners.

Claim 24, recites that the one or more fasteners comprise one or more hooks, loops, etc..    The application as filed discloses that the one or more fasteners can be sleeves.  There is no teaching that the sleeves include additional fasteners.
Claim 25, there is no support for the claimed range (25%-50%).
Claim 26, there is no support for the claimed range (50%-75%).
Claim 30, there is no support for "polo player" in the application as filed.


    PNG
    media_image2.png
    821
    609
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-9, 21, 24, 29, 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rubin (3,672,672).
Claim 1, Rubin discloses a training device comprising:
a rigid structure (support assembly 11) including a base portion (frame side legs 20; column 2, lines 14-21) and a frame portion (frame 16); and
a flexible material (rebound web 12; column 2, lines 27-31) coupled to the rigid structure (figures 1 and 2), the flexible material including a perforated portion (12) and a non-perforated portion (the material can be formed of a thin woven, non-woven, knitted or web 13), the perforated portion including an image portion (49) configured to be simultaneously visible from a front side and a back side of the flexible material via a saturated marking of the image portion (column 3, lines 1-16; the image is imprinted on the front but it is inherently visible on the back of the perforated portion).
 Claim 2, Rubin shows the image portion (49) corresponds to a realistic image (the image is of a realistic football player).
Claim 3, Rubin shows the realistic image is a sports figure (the image is of a football player).
Claim 4, Rubin shows the sports figure comprises a football player (figure 1).

Claim 7, Rubin shows the flexible material comprises a multi-layers fabric (the combination of rebound web 12 and target web 13).
Claim 8, Rubin shows the image portion comprises a target (image of a football player 49).
Claim 9, Rubin shows an attachment (sounding assembly 14) supported by the frame (figures 2 and 3) and extending outward from the frame portion.
Claim 21, Rubin shows the non-perforated portion (13) includes one or more fasteners (split rings 47; column 3, lines 4-8) configured to couple the flexible material to the rigid structure.
Claim 24, Rubin shows the one or more fasteners comprise one or more of loops (split rings 47).
Claim 29, Rubin shows the realistic image is a sports figure (49 is a football player).
Claim 30, Rubin shows the sports figure comprises at least a portion of a football player (49).

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin (3,672,672) in view of Amram et al (5,421,586) (herein after Amram).
Claims 22 and 23, Rubin discloses the claimed device with the exception of the fasteners comprising sleeves engaging the base portion and the first and second sides for the frame.  However, as disclosed by Amram (sleeve 12, figure 5; column 2, lines 49-53 and column 3, lines 52-68) it is known in the art to form such fasteners of sleeves.  It would have been obvious to one of ordinary skill in the art to have used such sleeves for attaching Rubin’s flexible material to the support frame given that Amram teaches such is an appropriate fastener for rebound surface.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin (3,672,672) in view of Siefker (9,433,841).
Claims 6, 25-27, Rubin discloses the claimed device with the exception of the percentage of holes present on the perforated portion of the flexible material.  However, as disclosed by Siefker (openings 36; figure 9; column 9, lines 6-25 more specifically lines 20-25) it is known in the art to alter the percentage of openings with respect to the flexible material.  It would have been obvious to one of ordinary skill in the art to have used such a flexible material for Rubin’s device given that Siefker teaches such is a desireable manner, in order to create a visual distinction in the flexible material.  Note: Siefker teaches the percentage of light transmission should create a visual distinction between the cover portion 14 and the net portions 16 and could range from about 5% to about 90%, with exemplary embodiments having a light transmission percentage between about 25% and 75%.  This means that the size and number of openings can be altered.

    PNG
    media_image3.png
    909
    739
    media_image3.png
    Greyscale

Alternatively:
Claim 1-5, 8-9, 21, 24, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Humboldt (5,573,240) in view of Ziel (2, 254,986).
Claim 1, Humboldt discloses a training device comprising:
a rigid structure including a base portion (bottom supports 36, 38; column 2, lines 64-67 and column 3, lines 1-14) and a frame portion (frame 12 having left and right vertical supports 20, 22 and top cross bar 14; column 2, lines 49-56); and
a flexible material (netting 66; figures 1, 3 and 4) coupled to the rigid structure, the flexible material including a perforated portion and a non-perforated portion, the perforated portion (marked-up figure 3) including an image portion (rectangular piece of material 68; alternatively Humboldt discloses the claimed device with the exception of the image portion being simultaneously visible via a saturated marking of the image portion.  However, as disclosed by Ziel it is known in the art to apply an image on a material so that the image is visible on both sides of the material (page 1, column 2, lines 41-52; figure 1).  It would have been obvious to one of ordinary skill in the art to have applied such an indicia on Humboldt’s flexible material given that Ziel teaches that it is a desireable manner for applying indicia on a flexible material in order to utilize the assembly for target practice.
Claim 2, Humboldt alone and as modified above shows the image applied on the first side comprises a realistic image (the image is of a baseball player).
Claim 3, Humboldt alone and as modified above shows the human image is a sports figure (second and third pieces of material 78 and 80 are sports figures).
Claim 4, Humboldt alone and as modified above shows the sports figure comprises at least one of a baseball player (figure 3).
Claim 5, Humboldt shows the flexible material is a fabric (netting).
Claim 8, Humboldt shows the image corresponds to a target (bull’s eye 76, indicia 82 and indicia 84).
Claim 9, Humboldt shows an attachment supported by the frame and extending outward from the frame (one of the second 78 or third 80 piece of material can be considered an attachment which extend outward from the frame; figures 3 and 4).
Claim 21, Humboldt shows the netting is fastened to the frame (67; figure 3).
loops, ties, magnets, ropes, loops, buttons, and/or clips.  The Examiner takes Official Notice that the use of hooks, loops, ties, magnets, ropes, loops, buttons, and/or clips are old and well known and obvious to incorporate because it aids in connecting the netting to the frame.
Claim 29, Humboldt as modified in view of Ziel shows the realistic image is a sports figure (catcher and batter).
Claim 30, Humboldt as modified in view of Ziel further shows the sports figure comprises at least a portion of a baseball player.

Claims 6, 25-27 are rejected under 35 U.S.C.103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Siefker (9,433,841).
Claims 6, 25-27, Humboldt discloses the claimed device with the exception of the percentage of holes present on the perforated portion of the flexible material.  However, as disclosed by Siefker (openings 36; figure 9; column 9, lines 6-25 more specifically lines 20-25) it is known in the art to alter the percentage of openings with respect to the flexible material.  It would have been obvious to one of ordinary skill in the art to have used such a flexible material for Humboldt’s device given that Siefker teaches such is a desireable manner, in order to create a visual distinction in the flexible material.  Note: Siefker teaches the percentage of light transmission should create a visual distinction between the cover portion 14 and the net portions 16 and could range from about 5% to about 90%, with exemplary embodiments having a light transmission percentage between about 25% and 75%.  This means that the size and number of openings can be altered.

Claim 7 is rejected under 35 U.S.C.103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of McClimon (4,326,717).
Claim 7, Humboldt discloses the claimed device with the exception of the flexible material being a multilayered fabric.  However as disclosed by McClimon (column 1, lines 43-64 and column 2, lines 49-66) it is known in the art to form such mesh fabric of a multi-layered mesh fabric.  It would have been obvious to one of ordinary skill in the art to have used such a mesh fabric for Humboldt’s mesh given that McClimon teaches such is an appropriate material for receiving impact from a high velocity ball.  One would reasonably expect the McClimon multilayered mesh fabric incorporated into Humboldt’s mesh material to be predictably successful because both are in the same field of endeavor and are attempting to solve the same problem of improving and extending the life of the training device.

Claims 22 and 23 are rejected under 35 U.S.C.103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Amram et al (5,421,586) (herein after Amram).
Claims 22 and 23, Humboldt discloses the claimed device with the exception of the fasteners comprising sleeves engaging the base portion and the first and second sides for the frame.  However, as disclosed by Amram (sleeve 12, figure 5; column 2, lines 49-53 and column 3, lines 52-68) it is known in the art to form such fasteners of sleeves.  It would have been obvious to one of ordinary skill in the art to have used such sleeves for attaching Humboldt’s flexible material to the support frame given that Amram teaches such is an appropriate fastener for rebound surface.


    PNG
    media_image4.png
    1089
    985
    media_image4.png
    Greyscale

Additionally:
Claims 1-5, 8-10, 21, 24, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 8,651,979) in view of Ziel (2,254,986).
Claim 1, Chen discloses a training device comprising:
 a rigid structure including a base (support portion 211) and a frame portion (frame member 311); and
a flexible material (combination of non-elastic mesh area 321 and an elastic mesh area 322) attached to the frame (311) coupled to the rigid structure attached to the frame, the flexible material including a perforated portion and a non-perforated portion (marked-up figure 3 shows the Ziel it is known in the art to apply an image on a material so that the image is visible on both sides of the material (page 1, column 2, lines 41-52; figure 1).  It would have been obvious to one of ordinary skill in the art to have applied such an indicia on Chen’s flexible material given that Ziel teaches that it is a desireable manner for applying indicia on a flexible material in order to utilize the assembly for target practice.
Claim 2, Chen as modified above shows the image portion corresponds to a realistic image (a baseball catcher and a batter).
Claim 3, Chen as modified above further shows the realistic image is a sports figure (a baseball catcher and a batter).
Claim 4, Chen as modified above further shows the sports figure comprises at least one of a baseball player.
Claim 5, Chen alone and as modified above further shows the flexible material is a fabric (Chen shows the fabric is a mesh material 321/322 and Ziel shows the fabric is a flexible sheet preferably canvas).
Claim 8, Chen as modified above further shows the image comprises a target (figure 1).
Claim 9, Chen shows an attachment (frame member 311b’) supported by the frame (frame member 311b) and extending outward from the frame (figure 3 shows the attachment 311b” extends outward from the frame 311b).
Claim 10, Chen shows the attachment (311b’) but does not expressly disclose the attachment including an image portion configured to be simultaneously visible from a front side 
Claim 21, Chen shows the netting is fastened to the frame (figure 3).
Claim 24, Chen discloses the claimed device with the exception of the manner in which the netting is fastened to the frame i.e.  one or more of hooks, loops, ties, magnets, ropes, loops, buttons, and/or clips.  The Examiner takes Official Notice that the use of hooks, loops, ties, magnets, ropes, loops, buttons, and/or clips are old and well known and obvious to incorporate because it aids in connecting the netting to the frame.
Claim 28, Chen as modified in view of Ziel further shows the realistic image is a sports figure (figure of a catcher and a batter).
Claim 29, Chen as modified in view of Ziel shows the realistic image is a sports figure (catcher and batter).
Claim 30, Chen as modified in view of Ziel further shows the sports figure comprises at least a portion of a baseball player.

Claim 7 is rejected under 35 U.S.C.103 as being unpatentable over the prior art as applied
to claim 5 above, and further in view of McClimon (4,326,717).
Chen alone and as modified above disclose the claimed device with the exception of the mesh fabric being multilayered.  However as disclosed by McClimon (column 1, lines 43-64 and column 2, lines 49-66) it is known in the art to form such mesh fabric of a multi-layered mesh fabric.  It would have been obvious to one of ordinary skill in the art to have used such a mesh fabric for Chen’s mesh given that McClimon teaches such is an appropriate material for receiving impact from a high velocity ball. One would reasonably expect the McClimon multilayered mesh fabric incorporated into Chen’s mesh material to be predictably successful because both are in the same field of endeavor and are attempting to solve the same problem of improving and extending the life of the training device.

Claims 6, 25-27 are rejected under 35 U.S.C.103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Siefker (9,433,841).
Claims 6, 25-27, Chen discloses the claimed device with the exception of the percentage of holes present on the perforated portion of the flexible material.  However, as disclosed by Siefker (openings 36; figure 9; column 9, lines 6-25 more specifically lines 20-25) it is known in the art to alter the percentage of openings with respect to the flexible material.  It would have been obvious to one of ordinary skill in the art to have used such a flexible material for Chen’s device given that Siefker teaches such is a desireable manner, in order to create a visual distinction in the flexible material.  Note: Siefker teaches the percentage of light transmission should create a visual distinction between the cover portion 14 and the net portions 16 and could range from about 5% to about 90%, with exemplary embodiments having a light transmission percentage between about 25% and 75%.  This means that the size and number of openings can be altered.

Claims 22 and 23 are rejected under 35 U.S.C.103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Amram et al (5,421,586) (herein after Amram).
Claims 22 and 23, Chen discloses the claimed device with the exception of the fasteners comprising sleeves engaging the base portion and the first and second sides for the frame.  However, as disclosed by Amram (sleeve 12, figure 5; column 2, lines 49-53 and column 3, lines 52-68) it is known in the art to form such fasteners of sleeves.  It would have been obvious to one of ordinary skill in the art to have used such sleeves for attaching Chen’s flexible material to the support frame given that Amram teaches such is an appropriate fastener for rebound surface.
Response to Arguments
In view of Applicant's amendment filed 07 April 2021, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.  With regards to applicant’s assertion that the prior art fail to teach “fiber saturation”, it is respectfully noted that fiber saturation is a natural and inherent process when a fluid is applied to a fabric material.  The prior art need not explicitly state that the fabric fibers are saturated as a result of imprinting indicia.  It is a given.  Applicant’s assertion that a minuscule amount of fluid on a very thick fabric will not result in saturation of the fabric appears to be misplaced, since if the intention is to print an image on the surface of a material, one would not place a minuscule amount of fluid, since such would defeat the purpose.  One of ordinary skill in the art would apply the appropriate amount of fluid needed to achieve the end result.  The application as filed has failed to disclose how “saturation” is achieved.  As demonstrated below there is only a brief mention that the fibers may be saturated (see below).
In certain aspects, material 530 may be selected based on having a certain transparency level (i.e., the transparency of the material that make up material 530) may be adjusted. In certain aspects, the thickness of the non-solid material is selected based on how the user desires image 540a on the first side to be seen as 540b on the second side. For a two-layer mesh material may be selected for material 530, such as is shown in FIG. 7, and when affixing the image 540a on the first side the image 540a may saturate the fibers of the first layer of material 530 on the first side, but not the second layer on the second side. Saturation need not be uniform in all aspects. It will be appreciated that the image 540a will be viewable from the second side as image 540b even though the image is not affixed or saturated into the second side of material 530. In other aspects, the second layer is partially saturated. 

	With regards to the claimed “flexible material” as noted above it appears the only material disclosed is non-solid material which may be synthetic or natural fiber mesh or netting.  There is no suggestion for use of an alternative material.  “flexible material” encompasses material that is capable of flexible such as fabric, plastic, wood or metal, none of which have been disclosed.  
The disclosed mesh or netting that has been disclosed includes opening which is achieved as a result of weaving.  There is no disclosure that the netting in addition to the natural openings formed by weaving includes perforated and non-perforated sections.  As noted above the general meaning of “perforation” encompasses a hole made by boring or piercing.  The openings formed in netting or mesh is not ordinarily referred to as perforations.  Applicant asserts (page 7 of the remarks section) that the flexible material 530 is coupled to the rigid structure 510, the flexible material 530 includes a perforated portion 530 and a non-perforated portion 532, the perforated portion includes an image portion 540.
It appears what applicant is no defining as flexible material/perforated portion 530 is actually the material 530 and the non-perforated portion 532 is actually the sleeve (section reproduced below):
Material 530 is a non-solid material (e.g., a synthetic or natural fiber mesh, netting, etc.) that is sufficiently non-solid so that a user can see through material 530 to detect the presence of an object on the other side of the training device (e.g., the playing field, another player, etc.). Material 530 has a first side (or front side as shown in FIG. 5A) and a second side (or backside as shown in FIG. 5B). Material 530 may be attached to frame 510 in a number of ways, such as using a material (e.g., a solid material or non-solid material sleeve) such as sleeve 532, which may be located on certain portions around the perimeter of 

It will be appreciated that training device 500 in FIGs. 5A and 5B can save printing costs compared to affixing image 540a and 540b on material 530 (e.g., such as in training device 400 in FIG. 4). The techniques disclosed herein may also double production and half of the printing costs compared to orienting on both sides of material 530.

	The sleeve is not part of the material but it is actually one option for the disclosed and claimed fasteners.  That being said, it would appear that there is a problem with dependent claims 21-24, because if the sleeve is now claimed as the non-perforated portion, then it is not clear what structure would encompass the fastener recited in claim 21, since  claim 21 does not recite that the non-perforated portion is the sleeve, instead claim 21 recites that the non-perforated portion includes one or more fasteners which is in contradiction to the drawings and the specification, as the sleeve is the fastener.  To muddle things a bit more, the recited one or more fasteners in claim 24 would not be required since claim 21 since the sleeve is the fastener and there is no teaching that the sleeve is used with one of fasteners recited in claim 24 (see reproduced section below):
Material 530 may be attached to frame 510 in a number of ways, such as using a material (e.g., a solid material or non-solid material sleeve) such as sleeve 532, which may be located on certain portions around the perimeter of material 530 thereby creating attachment points to attach to the frame. In certain aspects, hooks, ties, magnets, clips, rope (e.g., rope 534), hook and loop, or other fasteners may be used to attach the material to the frame. 

With regards to the openings formed in the mesh or netting, it is the examiner’s position that altering the size of the openings, thereby increasing or reducing the number of openings is known in the art and it is not considered patentable subject matter.

With regards to the Chen patent, again applicant’s assertions are not found persuasive.  Chen teaches the claimed device with the exception of the indicia. The patent to Ziel has been used as a teaching reference which clearly teaches that the indicia may be applied to the material so that the indicia is visible on both side of the material.
In conclusion, it is the examiner’s position that the pending claims read on the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
01 July 2021